DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The listed document missing copies are indicated as crossed out on the 1449 form.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 13, 14, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 18-20 of U.S. Patent No. 9,718,397 in view of Lalancette et al. (US 2012/0137256).
Patent claim 20 meets all the claim limitations of instant claims 1 and 2 except for  the limitations directed to identifying a service provider from a plurality of service providers to fulfill a request for a transport service from a user device of a user.
In the same art of fulfilling service requests, Lalancette, [0027] and [0030], teaches that the service provide may be selected from a plurality of service providers to fulfill the user request from the user device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for the patent claims to include the service provider selection, as taught by Lalancette. The motivation is to determine the most appropriate provider from the plurality of providers to enable faster and more convenient service.
Similarly, patent claim 1 in view of Lalancette meets instant claim 13, patent claim 4 in view of Lalancette meets instant claim 14, patent claim 18 in view of Lalancette meets instant claim 16, and patent claim 19 in view of Lalancette meets instant claim 20.
Claims 1, 2, 9, 10, 13, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 12, 17 of U.S. Patent No. 9,937,857 in view of Lalancette et al. (US 2012/0137256).
Patent claim 1 meets all the claim limitations of instant claim 1 except for  the limitations directed to identifying a service provider from a plurality of service providers to fulfill a request for a transport service from a user device of a user.
In the same art of fulfilling service requests, Lalancette, [0027] and [0030], teaches that the service provide may be selected from a plurality of service providers to fulfill the user request from the user device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for the patent claims to include the service provider selection, as taught by Lalancette. The motivation is to determine the most appropriate provider from the plurality of providers to enable faster and more convenient service.
Similarly, patent claim 4 in view of Lalancette meets instant claim 2, patent claim 6 in view of Lalancette meets instant claims 9 and 10, patent claim 9 in view of Lalancette meets instant claim 13, patent claim 12 in view of Lalancette meets instant claim 14, and patent claim 17 in view of Lalancette meets instant claim 20.
Claims 1, 2, 9, 10, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9, 17 of U.S. Patent No. 10,239,444 in view of Lalancette et al. (US 2012/0137256).
Patent claim 1 meets all the claim limitations of instant claim 1 except for  the limitations directed to identifying a service provider from a plurality of service providers to fulfill a request for a transport service from a user device of a user.
In the same art of fulfilling service requests, Lalancette, [0027] and [0030], teaches that the service provide may be selected from a plurality of service providers to fulfill the user request from the user device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for the patent claims to include the service provider selection, as taught by Lalancette. The motivation is to determine the most appropriate provider from the plurality of providers to enable faster and more convenient service.
Similarly, patent claim 5 in view of Lalancette meets instant claim 2, patent claim 6 in view of Lalancette meets instant claims 9 and 10, patent claim 9 in view of Lalancette meets instant claim 13, and patent claim 17 in view of Lalancette meets instant claim 20.
Claims 1, 2, 7, 13, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 7, and 8 of U.S. Patent No. 11,241,999 in view of Lalancette et al. (US 2012/0137256).
Patent claim 7, which includes the limitations of patent claim 6, meets all the claim limitations of instant claims 1 and 2 except for  the limitations directed to identifying a service provider from a plurality of service providers to fulfill a request for a transport service from a user device of a user.
In the same art of fulfilling service requests, Lalancette, [0027] and [0030], teaches that the service provide may be selected from a plurality of service providers to fulfill the user request from the user device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for the patent claims to include the service provider selection, as taught by Lalancette. The motivation is to determine the most appropriate provider from the plurality of providers to enable faster and more convenient service.
Similarly, patent claim 8 in view of Lalancette meets instant claim 7, patent claim 2 in view of Lalancette meets instant claims 13 and 14, and patent claim 3 in view of Lalancette meets instant claim 18.
Claims 1-4, 7, 9, 10-14, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 6, 9, 10-12, 15, and 19 of U.S. Patent No. 10,688,919. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 2, which includes the limitations of patent claim 1, meets all the limitations of instant claims 1, 2, and 4. Similarly, patent claim 5 meets instant claim 3, patent claim 3 meets instant claim 7, patent claim 6 meets instant claim 8, patent claims 9-12 meet instant claims 9-12 respectively, patent claim 15, which includes the limitations of patent claim 14, meets instant claims 13, 14, 16, and 18, and patent claim 19, which includes the limitations of patent claim 18, meets instant claim 20.
Note: There is no prior art rejection.
Allowable Subject Matter
Claims 5, 6, 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699